Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 8/2/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1, 3-11, 13-16 and 18-20 renumbered 1-17 are allowed.

Reason for Allowance
The present invention is directed to a method for precise position determination based on machine learning techniques.
Each independent claim identifies the uniquely distinct features, particularly:
receive location data related to a respective location of each wireless access point of the plurality of wireless access points; 
determine a geometric cost of the neural network based on a geometric cost function, the respective distances, and the received location data, the geometric cost function to determine the geometric cost based on a two-dimensional coordinate of each wireless access point specified in the received location data, the respective distances, and a reliability value associated with each respective distance, the reliability value to comprise a standard deviation value; and train a plurality of values of the neural network based on a backpropagation and the determined geometric cost.

The closest prior art:
Ziskind (US 20130165144 A1) discloses a method for intelligent location determination system (Fig 1A-8).
Ryusuke (US 20050136845 A1) discloses a method for location determination base on beacon signaling.
Duggan (US 2014/0329540 A1) discloses a method for scalable real-time location determination.
All the prior art discloses conventional method for precise position determination based on machine learning techniques, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNG LIU/Primary Examiner, Art Unit 2473